DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated March 29, 2021.  Claims 1-20 are presently pending and are presented for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 29, 2021 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Allowability of the claims
The follow is reason for the indication of allowable subject matter.  

The features of independent claims 1, 10 and 19 of processing, by the system, 
the annotated intersection data to generate an intersection fingerprint for the particular candidate intersection that is representative of a topological structure of the plurality of lanes of the particular candidate intersection; designating, by the system, the particular candidate intersection as validated based at least on comparing the intersection fingerprint for the particular candidate intersection with one or more previously validated intersection templates; and in response to designating the particular candidate intersection as validated, storing, by the system, a representation of the particular candidate intersection in the roadgraph for use by the vehicle navigation system, when considered with other claim features renders the claim novel and non-obvious, in view of the prior art of record.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Examiner, Art Unit 3669